Interim Decision #2218

MATTER OF ZAPPA

In Exclusion Proceedings
A-17085834
Decided by Board August 16, 1973
The immigration judge, whose decision in the instant exclusion proceeding was
rendered on November 21, 1972, lacked jurisdiction to consider applicant's
application for adjustment of status under section 245 of the Immigration and
Nationality Act, as amended, notwithstanding the annually revised editions of
Title 8 of the Code of Federal Regulations from January 1971 to January 1973,
inclusive, inadvertently omitted in 8 CFR 245.2(aX1) language expressly
barring immigration judges from considering section 245 applications for
adjustment of status in exclusion proceedings.
EXCLUDABLE: Act of 1952—Section 212(aX20) [8 U.S.C. 1192(0-X20)] No immigrant visa.
ON BEHALF OF SERVICE:
Paul C. Vincent
Appellate Trial Attorney

ON BEHALF OF APPLICANT:
Joseph A. Gatti), Esquire
3280 Penobscot Building
Detroit, Michigan 48226
(Brief filed)

This is an appeal from a decision of an immigration judge, dated
November 21, 1972, which found the applicant excludable from the
United States under section 212(aX20) of the Immigration and
Nationality Act. The immigration judge further determined that
he did not have jurisdiction to consider the applicant's application
for adjustment of status since the District Director has exclusive
jurisdiction to consider applications for section 245 relief except in
deportation proceedings. We shall dismiss the appeal.
The applicant is a 45 year-old male alien who is a native and
citizen of Italy. He first entered the United States on or about
August 1, 1966 as a visitor for pleasure. He was subsequently
accorded status under the fifth and the sixth preference portions
of the quota allocations as set out in section 203 of the Act.
On December 21, 1971, the applicant applied for, and was
granted, authorization for advance parole into the United States
so that he could visit relatives in Italy. On January 20, 1972, he
returned to this country and was paroled into the United States
405

Interim Decision #2218
for an indefinite period. Approximately one month later, he applied for status as a permanent resident. In a decision dated June
13, 1972, a District Director denied the application for section 245
relief and revoked the applicant's parole.
At applicant's exclusion hearing, he attempted to renew his
application for section 245 relief. The immigration judge refused to
consider the application and the applicant appealed to this Board
from that decision. The appeal is based solely on the applicant's
contention that an immigration judge hag jurisdiction in an
exclusion proceeding to grant relief under section 245 of the Act.
The applicant based this assertion on a purported amendment to 8
CFR 245.2(a)(1) which appeared in the 1971 and succeeding issues
of Title 8 of the Code of Federal Regulations. This publication
erroneously incorporated into 8 CFR 245.2(aX1) an amendment to 8
CFR 2452(bX1), as promulgated in 35 FR 18582 (December 8, 1970).
This error was subsequently corrected in 38 FR 11340 (May 7,
1973), as follows:
CFR Correction
In § 245.2 appearing on page 108 of title 8 revised as of January 1, 1973, an
amendment to paragraph (b)(1), published at 35 Fit 18582, December 8, 1970,
was inadvertently incorporated into paragraph (aX1).
Paragraph (a)(1) of § 245.2 should read as follows:
§ 245.2 Application.
(a) General.—(1) Jurisdiction.—An application for adjustment of status
under section 245 of the act or section 1 of the act of November 2, 1966, by an
alien after he has been served with -an order to show cause or warrant of
arrest shall be made and considered only in proceedings under part 242 of this
chapter. In any other case, an alien who believes that he meets the eligibility
requirements of section 245 of the act or section 1 of the act of November 2,
1966, and § 245.1, shall apply to the district director having jurisdiction over
his place of residence.

We conclude that the entire basis for the appeal was predicated on
a purported change in 8 CFR 245.2(a) which actually never
occurred.
In Matter of Wong, 12 I. & N. Dec 407 (B IA, 1967), we analyzed 8
CFR 245.2(aX1) and held that it refers only to expulsion proceedings. We concluded that 8 CFR 245.2(a) clearly specifies that the
District. Director has exclusive jurisdiction to consider an application for adjustment of status except in proceedings pursuant to
section 242 of the Act after an order to show cause or a warrant of
arrest has been served.
In the present case, no order to show cause or warrant of arrest
has been served. Further, the proceedings were conducted pursuant to section 236 and not pursuant to section 242. Therefore, it
is evident that the immigration judge did not have jurisdiction to
406

Interim Decision #2218
consider the applicant's application for relief under section 245 of
the Act.
Since the applicant's parole was revoked by the District Director
on June 13, 1972 and he is not in possession of a valid unexpired
immigrant visa, re-entry permit, border crossing identification
card, or other valid entry document required by the Immigration
and Nationality Act, we conclude that the applicant is excludable
from admission into the United States under section 212(aX20) of
the Act.
ORDER: The appeal is dismissed.

407

